ORDER
PER CURIAM.
Lonnie Snelling appeals pro se from the judgment of the trial court dismissing without prejudice his claims against General Electric Company and American Electronics, Appliance and Furniture.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their in*234formation only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).